*462The motion was however granted and Mr. Justice Sutherland, in announcing the decision, observed, that the judges on consultation had concluded to adopt, as a rule of decision in these cases, that laches should not be imputable to a defendant, if his motion for judgment as in case of nonsuit was made at any time previous to the next general term after the circuit at which the cause might have been tried, or for which it ought to have been noticed ; and that after a general term had intervened, such applications would not be heard, unless the delay was satisfactorily accounted for.